Citation Nr: 0115110	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94 - 26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1962, and from January 1963 to June 1970, including a 
tour of duty in the Republic of Vietnam from November 2, 
1967, to October 24, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision denied the appellant's 
reopened claim for service connection for post-traumatic 
stress disorder (PTSD).
This case was previously before the Board in March 1997.  At 
that time, the Board noted that the VA psychiatric 
evaluations conducted in May 1991 and in December 1992 and 
showing diagnoses of PTSD appeared to have been conducted 
without review of the veteran's claims file, and to consist 
in large part of an uncritical acceptance of the veteran's 
alleged combat stressors and a rote recording of his claimed 
symptoms.  By order of the Board, dated March 14, 1997, the 
case was Remanded to the RO for further development of the 
evidence, to include obtaining additional information 
regarding stressors claimed by the veteran, verification of 
the veteran's claimed stressors through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), and 
for a VA psychiatric evaluation of the veteran by a panel of 
three board certified psychiatrists in accordance with the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

Review of the claims folder shows that the Veteran's 
Application for Compensation or Pension (VA Form 21-526), 
submitted on April 30, 1991, reflected that the veteran's 
mailing address was: [redacted], [redacted], 
[redacted], Illinois [redacted].  That specific mailing address has 
been used by the RO for purposes of VA correspondence with 
and notification to the veteran since that date.  No 
subsequent change of address has been filed with VA by the 
veteran or his representative.

Under the "last known address of record" requirement or 
practice, there is a presumption of regularity that the 
Secretary properly discharges his official duties by mailing 
a copy of a VA decision to the last known address of a 
claimant and his or her representative, if any, on the date 
that the decision is issued.  Absent evidence that a claimant 
notified VA of a change of address and absent evidence that 
any notice sent to the claimant at his or her last known 
address was returned as undeliverable, VA is entitled to rely 
on that address.  However, where a mailing is returned as 
undeliverable and a claimant's file discloses other possible 
and plausible addresses, VA must attempt to locate the 
claimant at the alternative known addresses.  Thus, where, as 
here, an RO has sent to a claimant notice of an RO decision 
but that notice was returned as undeliverable, the RO has an 
obligation to ascertain by a review of the claims file 
whether there are "other possible and plausible addresses" 
for the claimant.  Hence, the presumption of regularity as 
here applied to a regular mailing is rebutted and the burden 
therefore shifts to the Secretary to establish that that 
obligation properly was discharged.  Woods v. Gober,  14 vet. 
App. 214 (2000).

Pursuant to instructions on Remand by this Board on March 14, 
1997, the RO notified the veteran by letter dated March 21, 
1997 that additional information was requested for the 
purpose of determining his entitlement to the benefit sought 
on appeal.  The information needed was specified, and the 
veteran was provided VA Forms 21-4142 and 21-4138 for his use 
in providing the requested information.  However, that letter 
was not directed to the veteran's address of record, in that 
it did not bear the veteran's complete mailing address, 
omitting his apartment number.  The RO letter of March 21, 
1997 was returned with the stamped notation by the U.S. 
Postal Service that the veteran was not known at that 
address.  Although the veteran's mailing address was 
corrected in subsequent mailings, all efforts to communicate 
with the veteran at his correct address of record have been 
unavailing, and all mailings have been returned with the 
notation that he is not known at that address, or that 
mailings are undeliverable because the veteran had moved and 
his forwarding order had expired.  All attempts to obtain a 
current mailing address of the veteran from his service 
organization representative have failed.  As a consequence, 
the development requested by the Board in its March 1997 
Remand order was not accomplished.

The case was again Remanded to the RO in June 1999 for 
completion of the requested development actions, with 
notification to the veteran to the extent possible.  A copy 
of that remand order was mailed by the Board to the veteran 
on July 18, 1999, and was returned to the Board on July 21, 
1999, as undeliverable because there was no forwarding order 
on file.  The RO also sought to obtain verification of the 
veteran's claimed stressors through the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), and for a VA 
psychiatric evaluation of the veteran by a panel of three 
board certified psychiatrists in accordance with the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  Efforts to schedule the requested VA 
psychiatric evaluation of the veteran or additional 
information about claimed stressors  were frustrated by the 
veteran's failure to provide a current mailing address to the 
RO.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.
The inability of the Board and the RO to obtain a correct 
mailing address for the veteran, as documented above, has 
precluded compliance with that portion of the Board's June 
1999 remand order which required a VA psychiatric evaluation 
of the veteran by a panel of three board certified 
psychiatrists in accordance with the diagnostic procedures 
outlined in the VA Physician's Guide for Disability 
Evaluation Examinations, and with the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  However, the record now includes a report from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
of the unit history of the 17th Assault Helicopter Company 
operations in the Republic of Vietnam from September 1967 
through February 1968, as well as a lay statement from the 
unit historian who prepared that history.
The evidence shows that the VA has satisfied its duties to 
notify and to assist the appellant in this case by obtaining 
VA specialist psychiatric examinations of the veteran, by 
notifying him of the law and regulations governing his claim, 
including newly revised regulations and adjudicating his 
claims under the regulations most favorable to him.  The 
veteran has failed to provide the VA with his current mailing 
address, and any failure of required notification to the 
veteran is the result of his own failure to provide such 
mailing address rather than any failure on the part of VA.

In the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Further development and further 
expending of VA's resources is not warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA has met its statutory obligation of notification 
and assistance to the veteran to the greatest extent 
possible.   

2.  The veteran has failed to keep VA informed of his current 
mailing address, and the RO has exhausted all potential 
sources of additional information regarding the veteran's 
current mailing address.  

3.  The veteran did not engage in combat against the enemy 
while serving in the Republic of Vietnam, and a verified 
stressor has not been identified.

4.  The veteran does not have a clear diagnosis of PTSD based 
upon a verified in-service stressor; there is no credible 
supporting evidence that any claimed inservice stressor 
actually occurred.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(a) (West 1991), 
5103(a)-(d), effective November 9, 2000;  38 C.F.R. 
§§ 3.304(d), 3.304(f) (in effect prior to March 7, 1997); 
Part 4, § 4.132 (in effect prior to November 7, 1996);  
38 C.F.R. §§ 3.304(d), 3.304(f) (in effect on and after March 
7, 1997); Part 4, § 4.125-4.130 (in effect on and after 
November 7, 1996);  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the facts relevant to the issue on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991), 5103A(a)-(d), effective November 9, 2000.  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he has 
undergone comprehensive VA psychiatric examinations in 
connection with his claim.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

I.  The Evidence

The veteran served on active duty from November 1959 to 
October 1962, and from January 1963 to June 1970, including a 
tour of duty in the Republic of Vietnam from November 2, 
1967, to October 24,1968.  

The veteran's service administrative and personnel records 
show that during his period of active service from November 
1959 to October 1962, the veteran's military occupational 
specialty (MOS) was Switch Board Operator (72C); and from 
January 1963 to June 1967, his MOS was General Supply 
Specialist (76K).  He was appointed Warrant Officer in June 
1967, and was assigned to an assault helicopter company being 
formed at Fort Riley, Kansas, in June 1967.  During the 
period from June 1967 to June 1970, he served as a Unit 
Supply Technician (76IA).  During his period of service in 
the Republic of Vietnam, he served as Unit Supply Technician 
with the 17th Assault Helicopter Company from November 2, 
1967, through July 31, 1968, and with Co. B, 101st Aviation 
Battalion, 1st Air Cavalry Division (Airmobile) as Unit 
Supply Technician from August 1, 1968, through October 24, 
1968.  There is no indication in those records that the 
veteran received door gunner training; that he received an 
Air Crewman Badge; that he participated in graves 
registration; or that he received any combat awards or 
decorations.  He was awarded the Army Commendation Medal in 
November 1968, and the Bronze Star medal for meritorious 
achievement in ground operations against hostile forces 
during the period from February to December 1968.  

The veteran's complete service medical records, dated from 
October 1959 to March 1970, are silent for complaint, 
treatment, findings or diagnoses of an acquired psychiatric 
disability, including PTSD. 

A November 1983 letter from a long-time associate of the 
veteran stated, in pertinent part, that the veteran had 
resided in Costa Rica for the past 14 years, during which 
time he studied agriculture, married, built two houses and 
remodeled a third, became a father, developed a 20-acre farm; 
commenced, expanded and sold a spice company; studied herbal 
medicine, martial arts and oriental culture; and generally 
led a very active, creative life with the normal ups and 
downs of modern daily living, including a period of being 
very downcast, disillusioned and angry during a divorce.  He 
further stated that in approximately November 1982, the 
veteran developed a skin condition as well as deterioration 
of his eyesight.  

A January 1984 letter from an associate of the veteran 
stated, in pertinent part, that the veteran was "a 
helicopter pilot in the 101st Airborne Division in Vietnam 
combat."  

A February 1984 letter from a former service comrade of the 
veteran stated that he served with the veteran in the 17th 
Assault Helicopter Company from shortly after its deployment 
to the Republic of Vietnam [September 1967]; that the writer 
was a UH-1C helicopter gunship pilot and served for a time as 
Company Administrative Officer in that unit; that as Supply 
Officer, the veteran was called upon to ride on cargo planes 
that made up the "bus service" from city to city to 
scrounge up good stuff for the unit, including flak jackets, 
survival kits, construction tools, spare parts and, on one 
occasion, a crate of firetruck sirens.  He further related 
that in view of the fact that his own combat mission was so 
much more dangerous than that of the veteran, it was ironic 
that the veteran had suffered extensive health problems 
following service separation, and expressed the opinion that 
those problems might be due to Agent Orange (AO) herbicide 
exposure.  

In an undated statement from the veteran, received in January 
1985, he related, in pertinent part, that in June 1967, he 
was assigned to an assault helicopter company being formed at 
Fort Riley, Kansas; that his duties included equipping the 
unit, including maintenance and electronic units; and that 
following deployment of the unit to the Republic of Vietnam, 
he remained behind to close out accounts at Fort Riley, then 
joined the unit a month later in setting up operations 
outside of Saigon.  He stated that during the Tet offensive, 
his unit was under attack from small arms, mortars, and 
sappers; that some time later, his unit was ordered to join 
the 101st Airborne Division near Hue; that he was required to 
make frequent flights to various supply depots to maintain 
unit supplies; that on one such flight he obtained a supply 
of flak jackets, but was required to accompany them in an 
aircraft which contained several ruptured barrels of AO 
herbicide; and that he decided to leave service in 1970 after 
his application for the Foreign Area Specialist Training 
(FAST) training program was denied and he was reassigned to 
Vietnam.  He further related that he drove through Central 
America and Mexico on his way home from his last duty 
assignment in Panama; that he liked Costa Rica and decided to 
return; that he met and married a women in Costa Rica; that 
they decided to farm 18 acres in a rural area; and that he 
began to experience skin and eye problems.  

VA outpatient treatment records dated in May and June 1984 
disclosed no complaint, treatment, findings or diagnosis of 
PTSD or other psychiatric disorder.  A report of AO herbicide 
protocol examination in August 1984 noted the veteran's 
statement that he was receiving treatment at the Southwest 
Mental Health Center, Las Cruces, New Mexico for "nervous 
problems."  The diagnoses on AO examination were cataract, 
left eye, and "nervous problems", not otherwise specified.  
Other VA outpatient records dated from June to August 1984 
include a social worker's report citing the veteran's 
statement that he served in Vietnam, but was vague about the 
exact nature of his duties other than that he served in 
supply; that his unit was based at Long Binh near Saigon; 
that he served as a unit supply officer; that he arrived in 
Vietnam just prior to the Tet offensive; that his unit set up 
camp in a Vietnamese cemetery; and that he experiences 
nightmares and flashbacks of his Vietnam experiences.  The 
social worker indicated that the veteran was showing signs of 
PTSD, although none were cited.  In August 1984, findings 
were cataract, right eye, and status post lens implant, left 
eye, July 1984.  

In January 1986, the veteran filed an application for VA 
disability compensation benefits (VA Form 21-526), including 
a claim of entitlement to service connection for PTSD.  The 
RO obtained the veteran's complete service medical records 
and service administrative and personnel records in April 
1986; and pertinent portions of those records are described 
above.  In a March 1986 letter from the RO, the veteran was 
asked to provide the names, addresses and dates of treatment 
for all doctors or hospitals where he had been treated for 
his claimed disabilities.  

In a June 1986 letter, the veteran stated, in pertinent part, 
that he had been told by doctors and other veterans that he 
had PTSD; that he arrived in Vietnam in early 1967, just in 
time to experience the Tet offensive; that as unit supply 
officer, he had to fly all over the country to locate 
supplies; that helicopters and jeeps frequently received 
sniper fire; that he sometimes served as door gunner or took 
part in fighting off ground attacks; that after the Tet 
offensive, the unit joined the 101st Airborne Division 
(Airmobile) near Hue, where camp was set up in a Vietnamese 
cemetery; that one of his jobs included graves registration, 
including taking bodies to the morgue and shipping personal 
belongings; and that he received orders to return to Vietnam 
in 1970, but chose to resign rather than return.  

A report of VA psychiatric examination, conducted in August 
1986, noted that the veteran worked on his family farm; that 
he reported that he arrived in Vietnam in January 1967, and 
was frequently under sniper and rocket fire; that as unit 
supply officer, he was frequently exposed to combat; that one 
of his jobs was to take bodies to the mortuary; that he 
experienced rage, nightmares and flashbacks; that he resigned 
his commission when ordered to return to Vietnam; that he 
began to experience the onset of visual difficulties in 1984; 
that he had been seen in 1984 for individual and group 
therapy with other Vietnam veterans, but had not had 
psychiatric intervention since returning to Indiana in 
January 1985; that he had undergone bilateral lens implants; 
and that he received Social Security Administration 
disability benefits due to blindness.  He reported reacting 
to backfires, fireworks, and the sound of helicopters, and 
noted that he and his wife occasionally socialized with her 
friends.  Mental status examination disclosed that he was 
frequently circumstantial and occasionally tangential, was 
preoccupied with his exposure to AO herbicide, and spoke at 
great length regarding various flashbacks, but was otherwise 
within normal limits.  The examiner expressed the opinion 
that the veteran appeared to have residual PTSD, as evidenced 
by the persistence of nightmares, flashbacks and 
hypersensitivity to noises, as well as a schizotypal 
personality disorder, with only mild psychiatric impairment.  

A rating decision of October 1986 denied service connection 
for PTSD, and the veteran appealed that decision.  

Treatment records from Southwest Mental Health Services, 
dated from October 1984 to April 1985, show that the veteran 
was seen in June 1984 with complaints of depression after 
becoming blind due to cataracts.  It was noted that the 
veteran came from a broken home; that he was divorced from 
his wife one year previously; that he had spent 12 years in 
service and 15 years living in Costa Rica; and that a 
tentative diagnostic impression was rule out PTSD, while 
psychosocial stressors were: Vietnam combat survivor; serious 
illness, and recent divorce.  The veteran was terminated from 
treatment in April 1985 due to achievement of therapeutic 
goals.  In a November 1986 letter, the reporting social 
worker stated that it was increasingly obvious that the 
veteran was suffering from PTSD, but had barely begun 
treatment for that problem at the time of his departure.  

VA outpatient treatment records dated from January to May 
1987 show that the veteran was happy and doing well; that he 
had multiple talents but ordinarily could not get a job that 
keeps him busy; that he ventilated his feelings of inadequacy 
and injustice regarding happenings in his life; and that he 
had considerable unresolved emotional problems.  

A letter from a private family practitioner, dated in April 
1987, stated that the veteran was followed for severe 
eczematoid dermatitis and post combat stress syndrome with 
mood swings and expression, periods of violence and 
reclusiveness, and nightmares.  

Private records from a State Disability Determination Unit, 
dated in August 1984, show that the veteran claimed to have 
mental health problems; that his psychological problems did 
not appear to cause marked restriction of daily activities; 
and that he was probably depressed due to his health 
conditions.  

A lay statement from the veteran's former spouse, dated in 
February 1987, stated that during their marriage she observed 
the veteran's mood to range from being upbeat, energetic, and 
very productive to being withdrawn, reclusive and having 
nightmares, with subsequent return to being upbeat again; 
that the veteran alternated from a desire to help people to 
being explosive and volatile before returning to a period of 
intense work and helpfulness; and that their relationship 
continued to deteriorate until they divorced.  

A June 1987 letter from a VA staff psychiatrist stated that 
the veteran had been seen several times at the VAMC, 
Indianapolis, for residuals of PTSD; that he had not been 
able to lead a productive life, primarily due to a chronic 
depressive state and general dysfunction; and that he did not 
have any industrial skills.  

A personal hearing was held in June 1987 before an RO Hearing 
Officer.  The veteran testified that he was a unit supply 
officer in Vietnam; that his primary assignment was to keep 
the unit supplied; that he took pride in the fact that people 
could come to him and get anything they needed; that he 
constantly traveled to wherever there was a major supply 
depot to obtain supplies; that getting such supplies became 
more difficult when the unit moved from Long Binh to near 
Hue; and that he was constantly on the go in order to keep 
the unit supplied.  He further testified that he had dreams 
of coming under fire shortly after arriving in Vietnam, but 
no longer has such dreams; that he went up in a helicopter 
that annihilated a nearby village; that he took bodies to 
graves registration; and that following his Vietnam tour, he 
applied for the FAST program, but was rejected and given a 
choice between leaving service or returning to Vietnam.  

He further testified that after a brief visit home following 
service discharge, he went to Costa Rica, where he built a 
house and farmed; that he spent much of his time reading 
World War I and II military history but did not watch 
television; that he and his current spouse need contact with 
like-minded people, and that he feels the need to be in a 
group of people; that people tell him that he has PTSD, 
although he has never been admitted for treatment of that 
disorder; that he was awarded a Bronze Star and Army 
Commendation Medal for getting the supply under guard and 
running around to the outposts and issuing weapons and 
ammunition, etc.; that he received another award for 
organizing supplies and material prior to the Ashau Valley 
campaign; and that he sometimes flew as a helicopter co-pilot 
or gunner.  A transcript of the testimony is of record.  

A report of VA psychological evaluation, conducted in August 
1987, cited the veteran's childhood and social history, 
psychiatric history, and behavioral observations.  The 
veteran related that he left school at age 12 because of 
conflict with his 8th grade teacher; that he served in the 
Army from 1959 to 1970, including a year in Vietnam; that he 
liked the Army very much because it gave him an opportunity 
to escape the neighborhood in which he was raised and gave 
him exposure to a variety of people and cultures; that he 
disliked the Vietnam experience; that he was married from 
1971 to 1978 and married a second time in 1986; that he had 
no psychiatric treatment while in the military, but was 
hospitalized at the VAMC, Indianapolis, due to depression; 
that he currently drank alcohol, took sleeping pills, and 
smoked marijuana, and that his alcohol intake had recently 
increased.  

The veteran's speech was slow, highly embellished and greatly 
expanded, with simple questions eliciting long involved 
responses.  No cognitive deficit was apparent, although he 
had difficulty in keeping his response on the subject, and he 
denied active or current suicidal or homicidal ideation.  He 
had no difficulty in understanding the questions, and there 
was no evidence of psychosis.  Testing results revealed an 
extremely high level of pathology, with much exaggeration of 
symptomatology which appeared goal-directed.  He quickly 
endorsed easily recognizable pathology items rather than the 
more subtle ones, there were high levels of generalized 
physical complaints, tension, dependency, and social 
withdrawal.  There were no deficits in abstract thinking, and 
the PTSD scale disclosed no particular stressor that now 
impinges upon his consciousness or is the prime focus of 
flashbacks.  He made some bizarre interpretations of events, 
including an episode in which he inhabited the body of a 
Samurai warrior while sleeping overnight in a Vietnamese 
graveyard.  The examiner stated that the veteran had spent a 
rather isolated developmental period during his childhood, 
with parental divorce at an early age; that he had become an 
adult too early in life and now was becoming dependent in 
adulthood; that his Vietnam experience could have exaggerated 
his underlying pathology, but at no time had he had a normal 
life pattern.  The diagnoses were : Axis I: Atypical anxiety 
disorder (likely aggravated by Vietnam); Axis II:  Mixed 
personality disorder with schizotypal, narcissistic , 
dependent, histrionic, passive-aggressive, compulsive, 
paranoid and inadequate features.  

A VA Social and Industrial Survey, dated in September 1987, 
cited the veteran's family, psychiatric, drug and alcohol, 
employment, financial and military history. It was noted that 
the veteran was the source of the information, and that he 
was not considered a reliable historian.  The veteran was 
found to be alert, oriented, with fair judgment and insight, 
circumstantial dialogue, and a history of drug and marijuana 
abuse.  He denied past or current suicidal or homicidal 
ideation, presented no difficulties in his ability to 
function, showed no anxieties or phobias about any combat 
experience or evidence of reaction under stress.  The veteran 
was identified as a narcissistic person who appears to have 
had pre-existing pathology prior to Vietnam.   

In response to a request from the RO Adjudication Officer 
asking that the veteran be hospitalized for a period of 
observation and evaluation in order to reconcile conflicting 
diagnoses, a Board of three psychiatrists, convened in 
September 1987,  noted that the veteran had experienced no 
more than the routine combat stressors that any veteran would 
have faced; that there was no evidence of any stressor being 
reexperienced chronically; that there was none of the 
characteristic numbing of responsiveness; that there were 
certain narcissistic elements evident from the content and 
manner in which his story was related (in a vague, guarded, 
and idiosyncratic fashion that maximized the victim role and 
minimized personal responsibility), a process highlighted by 
his exaggerated testing results.  The Board of psychiatrists 
assigned diagnoses of: Axis I: Alcohol abuse and cannabis 
abuse; and Axis II:  Mixed personality disorder with 
schizotypal and narcissistic features.  

A Board decision of September 1988, denying service 
connection for PTSD, constituted a final appellate 
determination as to that issue.  

In April 1991, the veteran submitted an application for VA 
disability compensation benefits (VA Form 21-526), again 
claiming entitlement to service connection for PTSD and other 
conditions, and further claiming nonservice-connected pension 
benefits.  The veteran was provided an RO stressor 
development letter in May 1991, and the RO again sought 
additional service medical records from the National 
Personnel Records Center (NPRC).  

A report of VA psychiatric examination, conducted in May 
1991, shows that the veteran was unemployed, lived with his 
wife, had recently undergone surgery for a pancreatic cyst, 
claimed a very limited social life, and appeared tired and 
depressed.  Mental status examination revealed that he was 
alert, well-oriented, and spoke clearly and slowly, with 
hesitation.  He made brief, guarded and unspontaneous 
responses; his affect was blunted; his mood was depressed; 
and his memory for recent and remote events was good.  He 
denied delusions or hallucinations, or suicidal or homicidal 
thoughts.  The diagnosis was major depression.  

A rating decision of September 1991 denied the veteran's 
claim for VA nonservice-connected pension benefits.  

In November 1992, the veteran submitted duplicate copies of 
lay statements and letters previously submitted in support of 
his earlier PTSD claim.  

A September 1992 letter from a physician at the VAMC, Hines, 
cited the veteran's military history, and asserted that the 
veteran was "actively involved in extensive combat 
experience" which caused him severe psychological trauma, 
citing several combat events related by the veteran which, he 
claimed, were consistent with the veteran's account.  He 
further related the veteran's statement that upon returning 
from Vietnam, he began to experience numerous psychiatric 
symptoms, recounted in detail, which established a diagnosis 
of PTSD.  The corresponding physician stated that the veteran 
experienced definite social and industrial impairment.  

A report of VA examination, conducted in December 1992, shows 
that the veteran's claims folders, military medical and 
personnel records were not reviewed; and that examiner relied 
upon a history and symptom report offered by the veteran.  
The veteran related that he served in Vietnam from 1968-1969; 
that he was engaged in combat, particularly during the Tet 
offensive; that he was not injured; and that following 
service discharge, he went to Costa Rica for 15 years as 
"avoidance of his military traumatic experience"; and that 
he had no alcohol history, but smoked marijuana for 15 years.  
It was noted that the veteran was currently attending a PTSD 
program at the VAMC, Hines.  The veteran related recurrent 
reexperiencing of Vietnam trauma, including seeing "dead 
people dying and bodies drying up in the streets"; and of 
returning the belongings of deceased soldiers to their 
families.  He claimed flashbacks caused by seeing oriental 
individuals and interfacing with other veterans.  Mental 
status examination disclosed that the veteran was alert, 
well-oriented, with well-preserved cognitive functions and 
fair judgment and insight.  He was very guarded, tense, 
anxious, and hypervigilant, with a restricted affect, 
tearfulness, poor concentration, and a claim of nightmares.  
He denied delusions, hallucinations, or suicidal or homicidal 
thoughts, and was said to be preoccupied with his traumatic 
experiences.  The diagnosis was PTSD.  

A rating decision of January 1993 denied service connection 
for PTSD, and the veteran was notified of that determination 
and of his right to appeal.  Following receipt of his notice 
of disagreement, a statement of the case was issued in March 
1993 informing the veteran of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations, and the reasons and bases for 
the RO's decision.  The veteran perfected his appeal in April 
1993, and requested a personal hearing.  In that Substantive 
Appeal, the veteran related that his stressor was equipping 
and supplying the 17th Assault Helicopter Company that 
destroyed many lives and annihilated villages.

A personal hearing was held in September 1993 before an RO 
Hearing Officer.  The veteran testified regarding his 
military service, stating that the 17th  Assault Helicopter 
Company arrived in Vietnam shortly before the Tet offensive, 
and otherwise reiterating matters previously asserted in 
testimony or written submissions.  He stated that portions of 
the base were overrun, and that following those attacks, 
units of his squadron attacked nearby villages, which he was 
unable to identify.  He related that he lost his faith in the 
government and in the Vietnam mission, and that following 
service he withdrew from society and lived an isolated life 
on the fringes of society for almost 25 years [sic] before 
losing his sight and returning to the United States a 
"broken man" because of his blindness.  He recollected that 
he served in Vietnam as a supply officer from approximately 
the end of December or the first of January 1967 until about 
the same time in 1968, but was reminded that the Tet 
offensive took place in early 1968.  He was unable to recall 
the name of the initial base where he served, but stated that 
the unit almost immediately moved to a point near Hue; that 
he went on helicopter missions to insert long range 
reconnaissance patrols into Cambodia and Laos; that he was 
exposed to small arms fire while in trucks or helicopters; 
that he was constantly in a helicopter because the unit was 
at the end of the supply lines; that there were several 
assaults upon the base; and that he had to visit all the 
supply dumps and organize convoys and plane and boat loads of 
stuff; and that he provided supplies for his own and other 
units that he had obtained from Saigon, Danang, and other 
supply depots.  A transcript of the testimony is of record.  

A Hearing Officer's decision, dated in September 1993, cited 
all of the evidence of record and continued the denial of the 
veteran's claim for service connection for PTSD, providing 
reasons and bases for that determination.  The veteran was 
notified of that determination and provided a copy of the 
Hearing Officer's decision by RO letter of November 1993.  In 
December 1993, he was provided a supplemental statement of 
the case, and in March 1994 was provided a complete copy of 
his claims folders.

In January 1994, the veteran submitted a statement in which 
he expressed his opinions about the Vietnam war and 
reiterated his belief that he had PTSD due to his combat 
trauma. 

As noted, a Board remand of March 1997 returned the case to 
the RO for additional development of the evidence, to include 
any additional medical records of the veteran, confirmation 
of the veteran's stressors through the United States Armed 
Services Center for Research of Unit Records (USASCRUR), and 
another VA psychiatric examination of the veteran and 
reconciliation of diagnoses by a panel of three VA 
psychiatrists who had reviewed the veteran's folders.  

Thereafter, the veteran's copy of the above-cited remand 
order was mailed to an inadequate mailing address which did 
not include the veteran's apartment number, and was returned 
as undeliverable.  An RO letter of March 1997 to the veteran 
was also returned as undeliverable.  

VA outpatient treatment records of the veteran from the VAMC, 
Hines, dated from March 1991 to January 1993, show that the 
veteran was seen in various clinics for a variety of 
complaints, including skin problems, a pancreatic cyst, a 
broken right distal clavicle, and diminished hearing acuity.  
In June 1991, he was seen in the PTSD clinic, complaining of 
a depressed mood, difficulty with sleep, periodic nightmares 
and decreased motivation and interest.  He alleged that he 
had been awarded service connection for PTSD, rated as 10 
percent disabling, but had not yet received his card; and 
that he had been told at one time that he did not have PTSD.  
No records of the veteran were available for review.  It was 
noted that the veteran had lived in Costa Rica farming for 8 
years; that he had spent the next 7-8 years developing a 
business; and now owned a farm in Indiana where he lived with 
his wife, an artist.  He related that neither was employed, 
which was a major source of stress.  The clinical assessment 
was major depression and probable PTSD.  In July and October 
1991, the veteran was again seen in the PTSD clinic, where 
depression was noted, although not severe, and the veteran 
stated that he intended to discontinue his medications 
because of feelings of excessive medication.  In October 
1991, he was noted to be doing well without medication.  

A VA hospital summary and treatment notes from the VAMC, 
Indianapolis, dated in November and December 1986, show that 
the veteran was admitted for complaints of depression 
secondary to a skin rash.  His mental status examination on 
admission disclosed that he was highly emotional; that he had 
low self-esteem; that he expressed quite exaggerated concerns 
about a warrior who controlled his thoughts occasionally; 
that he was extremely hypochondriacal, complaining about 
virtually every bodily system; and that he attributed the 
majority of his complaints to AO herbicide exposure in 
Vietnam.  His orientation and memory were good, and his mood 
was depressed.  The veteran remained hypochondriacal and 
narcissistic throughout his hospitalization, but showed no 
concern for the future and no interest in getting a job.  
During a vocational rehabilitation appointment in December 
1986, he attempted to draw the vocational specialist into a 
discussion of his PTSD claim, which was resisted.  The 
veteran noted that he received Supplemental Security Income 
due to blindness, but could lose those benefits since his 
vision had been corrected.  He was further aware that 
benefits would be discontinued if he began working.  The 
vocational specialist stated that the veteran could work if 
his attitude was a little more enthusiastic and if he showed 
more initiative and interest in working; that he seemed more 
disability oriented and interested in being provided 
disability than he did in using his skills and abilities to 
provide for himself; and that the veteran did not suggest or 
show any interest in employment.  The diagnoses at hospital 
discharge were: Axis I: Hypochondriasis; Axis II: Mixed 
personality disorder with obsessive-compulsive and histrionic 
traits.

A VA hospital summary and treatment notes from the VAMC, 
Indianapolis, dated in August 1987, noted that the veteran 
had recently been increasing his alcohol and marijuana use; 
that he complained of depression since leaving service; and 
that he considered himself violent and reclusive.  He 
indicated that he had been unemployed since service 
separation in 1970, and that he had only one prior 
psychiatric hospitalization in November and December 1986.  
The veteran's family, social, educational and military 
history, as previously documented, was cited, and it was 
noted that his current admission was for purposes of 
observing and evaluating the veteran in connection with his 
PTSD claim.  The veteran made numerous bodily complaints, and 
reported that he had trouble with decisions, sleep problems, 
felt sluggish, had trouble functioning, exhibited a depressed 
and lethargic mood, reported a diminished sex drive, and 
declined to discuss his problems while attributing his 
anxiety to those problems.  It was noted that he expressed 
numerous somatic complaints, that he was evasive and had poor 
eye contact, that he was a poor historian, and that he stated 
that he wanted "to be done with VA examinations once and for 
all."  His chief complaint was that he was living "at the 
poverty level" and wanted service connection to obtain 
compensation.  

The veteran further related his Vietnam experiences, 
including seeing body bags at the airport upon arrival; an 
attack on the camp the night he arrived with an explosion at 
the petroleum dump; going up in an attack helicopter 
following the attack and wiping out an adjacent village; and 
feeling distressed and confused.  Following his assignment to 
Panama, the veteran had motorcycle accidents, received poor 
efficiency reports, and left service after having a dispute 
with his commanding officer.  A subsequent entry by a VA 
psychiatrist states that the veteran would like for everyone 
to believe that he has PTSD but does not qualify for that 
diagnosis.  Rather, the veteran was diagnosed with a 
decidedly narcissistic personality which required that others 
view his life exactly as he did while he remained unwilling 
to see things from others' point of view.  The Axis I 
diagnoses were alcohol abuse and cannabis abuse; while the 
Axis II diagnoses were mixed personality disorder with 
primarily narcissistic personality traits.  The veteran's 
prognosis was poor, and the examining psychiatrist predicted 
further appeals and litigation from the veteran.  

As noted, the copy of the March 1997 Board remand order 
mailed to the veteran did not include his apartment number 
and was returned as undeliverable.  In addition, an RO letter 
of March 1997 to the veteran was also returned as 
undeliverable.  In January 1998, efforts were made to obtain 
a current mailing address for the veteran from his service 
organization.  That organization reported in a January 1998 
letter that it had no current address for the veteran; that 
inquiries directed to the VAMC, Hines, and the VAMC, 
Indianapolis, yielded no current address for the veteran; and 
that he was not listed with directory assistance in 
Indianapolis or in North Judson, Indiana.  Attempts to obtain 
a current mailing address for the veteran through the VAMC, 
Lakeside/Westside were unavailing.  Another supplemental 
statement of the case was issued in October 1998, and copies 
mailed to the veteran at his last known address.  Those 
documents were returned as undeliverable.  

In an informal hearing presentation dated in January1999, the 
veteran's representative acknowledged that the veteran's 
current mailing address was unknown, and that all efforts to 
obtain his current mailing address from his local accredited 
representative had been unsuccessful.  Following the Board's 
June 1999 remand, all returned documents were remailed to the 
veteran's address of record, including his apartment number, 
but all such mailings were returned with a notation that the 
veteran had not left a forwarding address or that such 
forwarding address has expired.  

A June 1999 RO letter to the veteran informed him that 
additional medical evidence was needed; that he should 
provide the name, address and dates of treatment for the 
claimed disability; and that VA would assist him in obtaining 
all of the additional evidence that he identified.  That 
letter was returned as undeliverable at the veteran's mailing 
address of record.  

A February 2001 letter from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) includes a 
historical report submitted by the 17th Assault Helicopter 
Company while stationed at Long Binh during the 1968 Tet 
Offensive; operational reports and lessons learned for the 
3rd Ordnance Battalion from November 1, 1967, through April 
1968 reporting enemy activity in the Long Binh area during 
the 1968 Tet offensive.  



II.  Analysis

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (1996).

Effective March 7, 1997, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with  
38 C.F.R. § 4.125(a) - i.e., a diagnosis in conformity with 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. (Amended to reflect the 
holding of Cohen v. Brown, 10 Vet. App. 128 (1997), effective 
March 7, 1997.)  

The original version of  38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that for combat-related stressors, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  While the presence or absence of 
such awards, or of particular combat MOS's, are no longer 
dispositive of PTSD claims, all such evidence may be assessed 
in developing the total picture of the nature of the 
veteran's service.  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  In 
this particular case, the Board finds that evaluation of the 
veteran's PTSD claims under the former or the newly-revised 
provisions of 38 C.F.R. § 3.304(f) would not warrant service 
connection for that disorder.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), 3.306(a)(2) (2000).  (The provisions of  
38 U.S.C.A. § 1154(b) were first enacted December 20, 1941.).  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Espiritu v. Derwinski,  2 Vet. App. 492, 495 
(1992).  If such testimony is not competent, it cannot be 
probative.

As noted, the veteran served in the Republic of Vietnam from 
November 2, 1967, to October 24, 1968.  During that period, 
he served as the Unit Supply Technician with the 17th Assault 
Helicopter Company from November 2, 1967, through July 31, 
1968, and with Co. B, 101st Aviation Battalion, 1st Air 
Cavalry Division (Airmobile) as Unit Supply Technician from 
August 1, 1968, through October 24, 1968.  While the veteran 
has alleged that he went up in an attack helicopter and 
participated in attacking neighboring villages, the veteran's 
service personnel and training records fail to show that he 
is qualified as a helicopter pilot, co-pilot or door gunner; 
that he is rated as qualified for the M-60 machine gun; that 
he received door gunner training; that he received an Air 
Crewman Badge; that he participated in graves registration; 
or that he received any combat awards or decorations.  The 
Board finds that the cited facts militate against a belief 
that the veteran went up in an attack helicopter and 
participated in attacking neighboring villages near Long 
Binh, which he has alleged as a stressor.  While the veteran 
was awarded the Army Commendation Medal in November 1968 for 
exceptionally meritorious service from March 8 to 21, 1968, 
and the Bronze Star Medal for meritorious achievement in 
ground operations against hostile forces during the period 
from February to December 1968, he has offered sworn 
testimony that those awards were based upon his achievement 
in equipping and supplying his unit as supply officer, and 
were unrelated to combat.  The Board finds that such supports 
a belief that the veteran performed the duties of a Unit 
Supply Technician while in Vietnam, rather than engaging in 
combat against the enemy.  

The Board further notes that the unit history of the 17th 
Assault Helicopter Company obtained from USASCRUR was 
prepared by the same individual who submitted a former 
service comrade statement on the veteran's behalf in February 
1984, stating that he served with the veteran in the 17th 
Assault Helicopter Company from shortly after its deployment 
to the Republic of Vietnam [September 1967].  That statement 
is noteworthy in that the writer identified himself a UH-1C 
helicopter gunship pilot who also served for a time as 
Company Administrative Officer; that he stated that as Supply 
Officer, the veteran was called upon to ride on cargo planes 
that made up the "bus service" from city to city to 
scrounge up good stuff for the unit, including flak jackets, 
survival kits, construction tools, spare parts and, on one 
occasion, a crate of firetruck sirens; and that in view of 
the fact that his own combat mission was so much more 
dangerous than that of the veteran, it was ironic that the 
veteran had suffered extensive health problems following 
service separation.  The Board finds that the above-cited 
statement militates against a belief that the veteran went up 
in an attack helicopter and participated in attacking 
villages near Long Binh, but instead carried out the duties 
of a Unit Supply Technician while serving in Vietnam.  

The statement from the veteran's former service comrade is 
silent for any reference to the veteran traveling between 
various supply depots by any means other than a cargo plane, 
and the Board notes the absence of any reference to the 
veteran carrying out his unit supply technician duties from 
helicopters, trucks, or jeeps, or by any means other than the 
cargo planes that made up the "bus service" from city to 
city in Vietnam.  The Board further notes, in connection with 
the veteran's alleged "reexperiencing" of Vietnam trauma, 
that he is unable to correctly remember the dates of his 
Vietnam service, the names of places that he served, and 
other pertinent information bearing on his Vietnam service.  

In the unit history of the 17th Assault Helicopter Company 
prepared by the above-cited individual, he stated that the 
unit's advance party arrived at Bien Hoa in September 1967; 
and began establishing permanent quarters at Long Binh; that 
the main body followed in early October 1967; that after a 
period of orientation and training, the unit flew its first 
combat assault in early November 1967; that in late November 
1967, the unit began practicing insertions of a long range 
reconnaissance patrol of Special Forces units; that in 
December 1967, the unit was ordered to Bao Loc in support of 
operations of units from the 101st Airborne Division; that 
headquarters and support detachments were maintained at Long 
Binh, while 10 slicks (UH-1) and five gunships (UH-1C) were 
committed to the support of the 101st Airborne Division 
units; that during the first week of January 1968, Viet Cong 
units mounted a rocket and sniper attack in the gunship 
flight line at Bao Loc but were repulsed without damage or 
casualties; that in mid-January 1968, the 17th Assault 
Helicopter Company units returned to Long Binh; that on 
January 29, 1968, the Viet Cong launched a heavy attack on 
Saigon, Bien Hoa, and the neighboring villages, mortaring the 
airfields at Tan Son Nhut, Bien Loa, and Long Binh; that the 
17th Assault Helicopter Company sustained no casualties, a 
minimum of equipment damage, and inflicted a total defeat 
upon the Viet Cong in the Long Binh area; that .  
for several days thereafter, the 17th Assault Helicopter 
Company aircraft carried out assaults upon Viet Cong pockets 
in the Saigon area; and that during its first 4 months in-
country, the 17th Assault Helicopter Company had provided 
support for the 101st Airborne Division, the 9th Infantry 
division, the 1st Infantry Division; the 199th Light Infantry 
Brigade, and Navy Seal units and Australian units.  
Thereafter, the 17th Assault Helicopter Company continued to 
serve in support of US and allied forces, tactical combat 
assaults, aerial reconnaissance, medivac, and cargo hauling.  
The Board notes that the unit history now of record addresses 
the period of time in which all of the veteran's claimed 
stressors occurred, and that the veteran has not claimed any 
other or later stressors which are susceptible to 
verification.  

Although the veteran has asserted that he arrived in Vietnam 
just as the Tet Offensive was taking place, the official 
records show that he arrived on November 2, 1967, while the 
Tet Offensive commenced on January 29, 1968, approximately 
three months later, and continued in some areas until mid-
March 1968.  While the veteran joined the 17th Assault 
Helicopter Company at Long Binh on November 2, 1967, there is 
no evidence that the unit was attacked on the night that the 
veteran arrived, or at any other time prior to January 29, 
1968.  There is no reference in the unit history to the 
petroleum dump being blown up.  The old capitol at Hue was 
retaken by ARVN forces on February 24, 1968.  The record 
shows that while elements of the 17th Attack Helicopter 
Company, including 10 slicks (UH-1) and five gunships (UH-1C) 
were committed to the support of 101st Airborne Division 
units during the first week of January 1968, the headquarters 
and support functions remained at Long Binh, and that the 
detached elements returned to Long Binh in mid-January 1968.  
The 17th Assault Helicopter Company continued to serve in 
support of US and allied forces, and carry out tactical 
combat assaults, aerial reconnaissance, insertion and 
retrieval of long range reconnaissance patrols, medivac, and 
cargo hauling.  

The veteran was assigned to serve as Unit Supply Technician 
for Co. B, 101st Aviation Battalion, 1st Air Cavalry Division 
(Airmobile) from August 1, 1968, through October 24, 1968.  
Elements of the 101st Aviation Battalion, 1st Air Cavalry 
Division (Airmobile), located at Phu Bai from June 1969 to 
February 1972, carried out tactical combat assaults and 
provided support for other units, including participation in 
the Laos incursions and insertion of long range 
reconnaissance patrols and small Special Forces units.  The 
veteran departed the Republic of Vietnam on October 24, 1968.  

The specific evidentiary standards and procedures in  
38 U.S.C.A. § 1154(b) only apply once combat service has been 
established.  In the absence of any definition of the phrase 
or its terms in any applicable statute or regulation, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
of instrumentality.  The phrase would not apply to veterans 
who served in a general "combat area" or "combat zone" but 
did not themselves engage in combat with the enemy.  The 
issue must be resolved on a case-by-case basis, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  VAOPGCPREC 12-99 (Oct. 18, 1999).

"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  VA is not required to accept the veteran's 
assertion that he engaged in combat.  Gaines v. West, 11 Vet. 
App. 353 (1998).  Neither is VA required to accept statements 
or testimony which is inherently incredible.  See Samuels v. 
West, 11 Vet. App. 433 (1998).  

A statement that the veteran engaged in a particular 
"operation" or "campaign" often would not, in itself, 
establish that the veteran engaged in combat because such 
participation may encompass both combat and non-combat 
activities.  Such evidence should be considered in relation 
to other relevant evidence and it would be improper to 
conclude that each item of evidence individually is 
insufficient to support a finding that the veteran engaged in 
combat without considering the combined effect of the entire 
evidence of record.  VAOPGCPREC 12-99 (Oct. 18, 1999).

The record in this case is devoid of any evidence that 
supports the veteran's assertions that he served in combat, 
or that he was "a helicopter pilot in the 101st Airborne 
Division in Vietnam combat," as alleged in a January 1984 
lay statement from an associate.  In addition, the veteran's 
recent assertions that he sought isolation in Costa Rica in 
order to get away from memories of his actions while serving 
in Vietnam conflict with the undated statement which he 
submitted in the mid-1980's indicating that he drove through 
Central America and Mexico on his way home from his last duty 
assignment in Panama; that he liked Costa Rica and decided to 
return; that he met and married a women in Costa Rica; and 
that they decided to farm 18 acres in a rural area.  

To the same point, a November 1983 letter from a long-time 
associate of the veteran stated, in pertinent part, that the 
veteran had resided in Costa Rica for the past 14 years, 
during which time he studied agriculture, married, built two 
houses and remodeled a third, became a father, developed a 
20-acre farm; commenced, expanded and sold a spice company; 
studied herbal medicine, martial arts and oriental culture; 
and generally led a very active, creative life with the 
normal ups and downs of modern daily living, including a 
period of being very downcast, disillusioned and angry during 
a divorce.  None of the cited material, which was submitted 
with the veteran's approval, supports his claim that he lived 
an isolated, reclusive life avoiding memories of Vietnam 
combat.  Rather, the evidence in this case, taken as a whole, 
reflects that the veteran elected to pursue the life of an 
expatriate American marijuana abuser (by his own admission) 
in a Latin American country, and that he developed cataracts 
in 1984, requiring that he return to the United States for 
medical attention.  

The Board finds that the evidence in this case, including the 
veteran's service personnel and training records, does not 
establish that the veteran engaged in combat against the 
enemy while serving in the Republic of Vietnam.  Where the 
veteran did not serve in combat, the provisions of  
38 U.S.C.A. § 1154(b) are inapplicable.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The medical evidence in this case shows that the only 
diagnoses of PTSD contained in the record rely upon factual 
assertions from the veteran which are not borne out in the 
evidentiary record; that those opinions do not reflect an 
examination of the veteran's claims folder or service 
records; and that those reports or opinions assume the 
credibility of and rely upon as the veteran's self-reported 
symptomatology.  In addition, those records indicate that the 
veteran was "showing signs of PTSD"(August 1984); that "a 
tentative impression was rule out PTSD" (October 1984); that 
he "appeared to have residual PTSD", as well as a 
schizotypal personality disorder (August 1986); that his 
diagnoses included post combat stress syndrome (April 1987); 
that he was seen several times for "residuals of PTSD"(June 
1987); "probable PTSD" (June 1991); that the "veteran's 
statements" established a diagnosis of PTSD (September 
1992); and that the veteran's self-report of symptoms 
supported a diagnosis of PTSD (December 1992).  While the 
Board emphasizes that it does not reject the cited diagnoses, 
it is constrained to note that none of those records or 
reports evidence a review of the veteran's service records, 
psychological testing, or anything other than an uncritical 
acceptance of the unverified and unsubstantiated stressor and 
symptom reports offered by the claimant.  

Alternatively, the medical evidence which is based upon a 
review of the factual record of the veteran's Vietnam 
service, the results of comprehensive psychological testing 
of the veteran, and psychiatric examination of the veteran by 
mental health care professionals, including VA psychiatrists, 
provides a different picture.  Private records from a State 
Disability Determination Unit psychiatrist in August 1984 
show that the veteran was probably depressed due to his 
health condition, while a VA hospital summary in November and 
December 1986 noted that the veteran was admitted for 
complaints of depression due to a skin rash; that he remained 
hypochondriacal and narcissistic throughout his 
hospitalization; that he seemed more disability oriented and 
interested in being provided disability than he did in using 
his skills and abilities and providing for himself; and that 
the diagnoses at hospital discharge were: Axis I: 
Hypochondriasis; Axis II: Mixed personality disorder with 
obsessive-compulsive and histrionic traits.  

A June 1987 letter from a VA staff psychiatrist stated that 
the veteran had not been able to lead a productive life 
primarily due to a chronic depressive state, and a report of 
VA psychological testing in August 1987 diagnosed an atypical 
anxiety disorder and a mixed personality disorder with 
schizotypal, narcissistic, dependent, histrionic, passive-
aggressive, compulsive, paranoid and inadequate features.  
Similarly, an August 1987 VA hospital summary and treatment 
notes showed that the veteran had recently been increasing 
his alcohol and marijuana use; that he complained of 
depression since leaving service; and that he considered 
himself violent and reclusive.  He indicated that he had been 
unemployed since service separation in 1970, and that he had 
only one prior psychiatric hospitalization in November and 
December 1986.  The veteran's family, social, educational and 
military history, as previously documented, was cited, and it 
was noted that his current admission was for purposes of 
observing and evaluating the veteran in connection with his 
PTSD claim.  The summary showed that the veteran expressed 
numerous somatic complaints; that he was evasive and had poor 
eye contact; that he was a poor historian; and that his chief 
complaint was that he was living "at the poverty level" and 
wanted service connection to obtain compensation.  An entry 
by a VA psychiatrist stated that the veteran would like for 
everyone to believe that he has PTSD but does not qualify for 
that diagnosis.  Rather, the veteran was found to have a 
decidedly narcissistic personality which required that others 
view his life exactly as he did while he remained unwilling 
to see things from others' point of view.  The Axis I 
diagnoses were alcohol abuse and cannabis abuse; while the 
Axis II diagnoses were mixed personality disorder with 
primarily narcissistic personality traits.  

To the same point, a Board of three VA psychiatrists, 
convened in September 1987, reviewed the veteran's service 
records, his claims folders, his medical charts, and the 
recent psychological testing and Social and Industrial 
Survey, and determined that the veteran's correct diagnoses 
were as follows:  Axis I: Alcohol abuse and cannabis abuse; 
and Axis II:  Mixed personality disorder with schizotypal and 
narcissistic features.  A subsequent report of VA examination 
in May 1991 diagnosed major depression, but did not relate 
that disorder to the veteran's period of active service.  
Although a VA psychiatrist in September 1992 diagnosed PTSD 
in the veteran, it is clear from his letter that such opinion 
was based upon an unsubstantiated belief that the veteran was 
"actively involved in extensive combat experience" a 
factual error which renders his diagnosis of substantially 
diminished probative weight.  By the same token, a subsequent 
report of VA examination in December 1992, conducted without 
review of the veteran's claims folders, his documented 
military history and his personnel and training records, 
diagnosed PTSD in reliance upon the veteran's unsubstantiated 
assertions regarding combat stressors.  

The Board has also given careful consideration to the 
veteran's testimony at his two personal hearings held in June 
1987 and in September 1993.  The record shows that the 
veteran submitted a November 1983 lay statement addressing 
his postservice study of oriental cultures and testified in 
June 1987 that he had been studying oriental culture, 
philosophy, medicine, martial arts and history, citing his 
"quest of studying this orientalism" from the Japanese and 
Chinese point of view.  He further testified that when he 
left the United States and went to live for years in Costa 
Rica, he never thought about Vietnam very much at all, which 
directly conflicts with his subsequent assertion that he 
moved to Costa Rica to escape memories of Vietnam, and to 
avoid those memories.  In addition, the veteran's documented 
claims of extensively studying oriental culture, philosophy, 
medicine, martial arts and history contradict his more recent 
claims to flashbacks triggered by seeing oriental people.  In 
his September 1993 testimony, the veteran stated that 
portions of the base [at Long Binh] were overrun, an 
assertion contradicted in the unit history, and was unable to 
recall the name of the initial base where he served, but 
stated that the unit almost immediately moved to a point near 
Hue, an assertion contradicted in the unit history.  The 
veteran's assertions that one of his most traumatic stressors 
in Vietnam involved setting up camp in a Vietnamese cemetery, 
and that he considered himself a criminal for equipping and 
supplying an attack helicopter company, do not constitute 
combat stressors.  The Board finds, for the reasons set out 
above, that the veteran is not a reliable historian nor a 
credible witness.   

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for PTSD is 
not warranted.  Accordingly, service connection for PTSD is 
denied.  


ORDER

Service connection for PTSD is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

